PER CURIAM.
Pursuant to Rule of Discipline 3-7.11 of the Rules Regulating The Florida Bar, Jose R. Capiro petitions for leave to resign permanently from The Florida Bar. The Florida Bar supports approval of the petition.
The petition for leave to resign from The Florida Bar sets forth the matters required by the rule. We find that the criteria governing resignation while disciplinary proceedings are pending are met in this case and therefore grant the petition.
The resignation of Jose R. Capiro from The Florida Bar is hereby approved. The resignation is granted without leave to apply for readmission. The resignation shall take effect on the date of this order.
It is so ordered.
McDonald, C.J., and OVERTON, ERHLICH, SHAW, BARRETT, GRIMES and KOGAN, JJ., concur.